

Exhibit 10.5(b)


AMENDMENT NO. 1 TO THE 
CIGNA EXECUTIVE SEVERANCE BENEFITS PLAN


Under Section 4.1 of the CIGNA Executive Severance Benefits Plan (the “Plan”),
CIGNA Corporation has retained the right to amend the Plan. CIGNA Corporation
wishes to amend the Plan to change the severance benefits payable to executives
terminated following a Change of Control (as defined in the Plan) and to permit
Plan changes following a Change of Control with the consent of affected
executives.


Effective February 23, 2000, CIGNA Corporation amends the Plan as follows:
 
1. Section 1.19 is amended entirely as follows:

2. New Section 1.20 is added at the end Article 1:


1.19 
“Termination upon a Change of Control” means the termination upon or within two
(2) years following a Change of Control of a Participant's employment with CIGNA
(a) initiated by CIGNA or a successor, other than a Termination for Cause, or
(b) initiated by the Participant after determining in the Participant's
reasonable judgment that there has been a material reduction in the
Participant's authority, duties or responsibilities, any reduction in the
Participant's compensation, or any changes caused by CIGNA or successor in the
Participant's principle office location of more than thirty-five (35) miles from
its location on the date of the Change of Control. Participant shall have
notified the Executive Vice President - Human Resources and Services or the
Chief Executive Officer in writing that he has experienced a material reduction,
and shall describe the event that he believes constitutes a material reduction.
The written explanation of reduction must be delivered within 30 calendar days
after such reduction and at least two weeks before termination.

 
1.20 
"Covered Senior Executive" means the following Covered Executives: the Chief
Executive Officer of CIGNA Corporation, the Chief Operating Officer of CIGNA
Corporation and the President (or other chief officer) of each CIGNA Corporation
operating and staff division if the Covered Executive reports directly to either
the Chief Executive Officer or the Chief Operating Officer of CIGNA Corporation.


3. Sections 3.3 and 3.4 are amended entirely as follows:
 
 

--------------------------------------------------------------------------------





3.3  
Basic Severance Pay. Instead of Basic Severance Pay under Schedule II of the
Severance Pay Plan, a Terminated Participant’s Basic Severance Pay shall be
calculated and paid as follows:




(a)  
Basic Severance Pay shall equal the Terminated Participant’s base salary rate,
stated in weekly terms, multiplied by 156 weeks for Covered Senior Executives
and 104 weeks for all other Covered Executives. The “base salary rate” shall be
the Terminated Participant's base salary rate immediately before the Termination
of Employment Date or on the date of the Change of Control, whichever rate is
higher.




(b)  
Unless the Terminated Participant elects a lump sum payment, Basic Severance Pay
shall be paid to Covered Senior Executives in 78 equal biweekly installments
over 156 weeks and to other Covered Executives in 52 equal biweekly installments
over 104 weeks.



3.4 
Supplemental Severance Pay.




(a)   
Instead of Supplemental Severance Pay under Schedule II of the Severance Pay
Plan, a Terminated Participant’s Supplemental Severance Pay shall be the product
of the Base Amount described in paragraph 3.4(b) and the applicable Multiplier
described in paragraph 3.4(c).




 
(b)   
The Base Amount shall be the higher of:




 
(1)
the last bonus actually received by the Terminated Participant; or




 
(2)
the amount of the Target Award that was applicable to the Terminated Participant
immediately preceding the Change of Control. “Target Award” means (A) the target
bonus award established by the Board or Committee for determining appropriate
levels of incentive compensation payments under the CIGNA Management Incentive
Plan or the CIGNA Executive Incentive Plan or (B) for any position for which no
such target award has been established, the median level of annual incentive
compensation paid for executives in comparable positions by a group of
competitor companies, which median level has been approved by the Board or
Committee.




 
(c)  
The Multiplier shall be:




 
(1)
300% for Covered Senior Executives; and




 
(2)
200% for all other Covered Executives.




 
(d)  
Supplemental Severance Pay shall be paid to the Terminated Participant in 52
equal bi-weekly installments over a two-year period, unless the Terminated
Participant elects a lump sum payment.


 



2

--------------------------------------------------------------------------------



4. Section 4.1 is amended entirely as follows:


4.1
Amendment; Termination. This Plan may be amended, modified or terminated by the
Board or Committee, in the sole and absolute discretion of either, at any time,
prior to 6 months before a Change of Control. For the period beginning 6 months
before and ending two years following a Change of Control, no amendment,
modification or termination which would adversely affect a Participant in any
manner may be made without the express written consent of that Participant.





 
 
3
 

--------------------------------------------------------------------------------

 